DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 04/15/2021 (“Amendment”). Claims 1, 5, 8, 10, 12, 15, 17, 21-23, and 42-48 are currently under consideration. The Office acknowledges the amendments to claims 1, 5, 8, 15, 17, and 42, as well as the addition of new claims 43-48.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 15, 17, 21-23, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0218043 (“Yoshida”) in view of non-patent publication Armitage, Roseanne, et al. "Sleep microarchitecture in childhood and adolescent depression: temporal coherence." Clinical EEG and neuroscience 37.1 (2006): 1-9 (“Armitage”) and US Patent 5,083,571 (“Prichep”).
Regarding claim 1, Yoshida teaches [a] system for diagnosing depression in a patient (Fig. 1, system 10 - also see e.g. ¶ 0014, determining whether depression is present), the system comprising: at least one recorder configured to record brainwaves in a plurality of spectral bands (¶ 0010, alpha, delta, beta waves) and generate sleep data of at least 180 minutes in length therefrom (Fig. 1, EEG acquiring apparatus 5, ¶ 0160, sending recorded data to mental disorder analysis apparatus 1, where it is stored as sleep data in storage portion 101 - also see ¶ 0106; and Figs. 2 and 18, etc., showing sleep state classification over periods longer than three hours); one or more computing devices (Fig. 27) communicatively connected to the at least one recorder (¶ 0367, Fig. 1), the one or more computing devices including one or more processors, one or more memories, and a set of computer-executable instructions stored on the one or more memories and executable by the one or more processors (Fig. 28 and ¶¶s 0367, 0369) to: collect, via one or more communication channels, the sleep data generated by the at least one recorder (Abstract, Fig. 1, ¶ 0010); ... .
Yoshida does not appear to explicitly teach the instructions executable to: determine a coherence of a first ultradian rhythm in a first component of the sleep data with a second ultradian rhythm in a second component of the sleep data, wherein the first and second components are based on the plurality of spectral bands and the one or more communication channels; determine at least one additional marker 
Armitage teaches determining coherence of a first ultradian rhythm in a first component of sleep data with a second ultradian rhythm in a second component of sleep data, wherein the first and second components are based on the plurality of spectral bands and the one or more communication channels (Table 3 shows intrahemispheric and interhemispheric coherence for different frequency bands. Looking at e.g. interhemispheric coherence, the beta band result compares the beta band in one hemisphere with the beta band in the other hemisphere. These bands are the first and second components. The coherence of Table 3 is coherence of ultradian rhythms between components as described in the Abstract, the first paragraph of the section titled Cross-spectral Analysis and Temporal Coherence, the second paragraph of the Introduction, etc.). Armitage teaches the relevance of additional markers found in the sleep data (e.g. shortened latency to first REM as described in the first paragraph of the Introduction. Also, the second paragraph of the Introduction describes the benefits of composite/multivariate depression classification approaches). All of the markers (the coherence and the additional markers) are indicative of depression (e.g. the first paragraph of the Introduction describes shortened latency to first REM in depressed adult patients; the Abstract describes lower temporal coherence in patients with MDD).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine coherence of ultradian rhythms and to determine additional markers including e.g. macroarchitectural markers, in Yoshida as in Armitage, from the underlying EEG and sleep state data already present in Yoshida, for the purpose of further informing the mental disorder analysis and diagnosis performed (Yoshida: Abstract, ¶¶s 0007, 0009, 0011, etc.) with relevant markers (Armitage: Abstract - reduced coherence of ultradian rhythms is associated with early onset of 
Yoshida-Armitage does not appear to explicitly teach the instructions executable to: determine whether the patient is experiencing depression based on a multivariate analysis of the coherence of the first and second ultradian rhythms and the at least one additional marker (although e.g. Yoshida: Fig. 9 shows that detection of a certain number of alpha spindles and a threshold amount of the average value of powers of the alpha waves are used together to determine the presence of depression (i.e., the classification is made based on two variables)).
Prichep teaches determining whether a patient is experiencing depression (col. 8, lines 55-66) based on a multivariate analysis of a number of different sleep markers (col. 7, line 56 to col. 8, line 19 describe performing a multivariate analysis using the Z-transforms of absolute power, relative power, symmetry, and coherence (listed and detailed in col. 7, lines 37-45, col. 8, line 61, and Table 1)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the markers available (e.g. latency to first REM and temporal coherence in Armitage) in a multivariate analysis to determine whether the patient is experiencing depression, in Yoshida-Armitage as in Prichep (Yoshida-Armitage already being concerned with analyzing sleep markers to detect depression, and Prichep introducing more sleep markers and additional analysis that could have been performed), for the purpose of improving diagnostic accuracy by synthesizing multiple relevant sleep markers (Prichep: col. 4, lines 48-63, col. 7, lines 45-48, etc.).
Regarding claim 5,
Regarding claim 10, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep further teaches wherein the macroarchitectural marker includes at least one of: altered distribution of slow-wave sleep; reduced slow-wave sleep; decreased latency to the first episode of rapid eye movement (REM) sleep (Armitage: first paragraph of the Introduction section); prolonged first REM period; increased REM percent; and increased REM density.
Regarding claim 15, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep further teaches wherein the first and second components are based on a beta spectral band, wherein the first component is based on a left hemisphere channel, and wherein the second component is based on a right hemisphere channel (Armitage: Table 3 - beta interhemispheric coherence corresponds to the beta band in the left and right hemispheres of the brain; also see the second paragraph of the Introduction section, describing left and right hemisphere recording sites).
Regarding claim 17, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep further teaches wherein the first and second components are based on a theta spectral band, wherein the first component is based on a left hemisphere channel, and wherein the second component is based on a right hemisphere channel (Armitage: Table 3 - theta interhemispheric coherence corresponds to the theta band in the left and right hemispheres of the brain; also see the second paragraph of the Introduction section, describing left and right hemisphere recording sites).
Regarding claim 21, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep further teaches wherein the sleep data includes processed sleep data (processed to result in e.g. Yoshida: Fig. 2).
Regarding claim 22, Yoshida-Armitage-Prichep teaches all the features with respect to claim 21, as outlined above. Yoshida-Armitage-Prichep further teaches wherein the processed sleep data includes a hypnogram (Yoshida: Fig. 2).
Regarding claim 23, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep further teaches an electroencephalograph reader adapted to receive electroencephalograph data and send the electroencephalograph data to a display (Yoshida: 
Regarding claims 43-45, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep further teaches wherein the first component is based on a beta spectral band, wherein the second component is based on a delta channel, and wherein the first and second components are based on a first hemisphere channel, wherein the first hemisphere channel is a left hemisphere channel, wherein the first hemisphere channel is a right hemisphere channel (Armitage: Table 3 shows intrahemispheric and interhemispheric coherence for different frequency bands. Looking at e.g. intrahemispheric coherence, the beta delta right and beta delta left measures include the beta spectral band and its associated channel, the delta spectral band and its associated channel, and both in either the right or the left hemispheres. The coherence of Table 3 is coherence of ultradian rhythms between components as described in the Abstract, the first paragraph of the section titled Cross-spectral Analysis and Temporal Coherence, the second paragraph of the Introduction, etc.).

Claims 8, 12, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida-Armitage-Prichep in view of US Patent Application Publication 2010/0240982 (“Westbrook”).
Regarding claim 8, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep further teaches all the features of claim 8 since the determined at least one additional marker need not be a microarchitectural marker. Nonetheless, to facilitate compact prosecution, it will be interpreted that a microarchitectural marker is the additional marker in claim 1. Therefore, Yoshida-Armitage-Prichep does not appear to explicitly teach wherein the microarchitectural marker includes at least one of: whole night beta and gamma activity during non-rapid eye movement sleep; sleep onset; rapid eye movement latency; rapid eye movement density; and slow wave sleep time (although Armitage includes some of these in e.g. Table 2, it is not clear that they are determined, as there is no discussion of how they influence classification of depression).
Westbrook teaches that rapid eye movement density is an additional biomarker useful for confirming depression (¶ 0105, increased REM density).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain rapid eye movement density in the combination as in Westbrook, for the purpose of improving classification of depression with confirming data (Westbrook: ¶ 0105), and for providing a more accurate differential diagnosis (Westbrook: Abstract).
Regarding claim 12, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep further teaches all the features of claim 12 since the determined at least one additional marker need not be a continuity of sleep marker. Nonetheless, to facilitate compact prosecution, it will be interpreted that a continuity of sleep marker is the additional marker in claim 1. Therefore, Yoshida-Armitage-Prichep does not appear to explicitly teach wherein the continuity of sleep marker includes at least one of: sleep latency (SL); wake after sleep onset (WASO); number of awakenings (NWAK); sleep efficiency (SE); and total sleep time (TST) (although Armitage includes some of these in e.g. Table 2, it is not clear that they are determined, as there is no discussion of how they influence classification of depression).
Westbrook teaches that sleep latency is a sleep marker indicative of depression (¶ 0004 - also see ¶ 0079, describing sleep efficiency, total sleep time, etc. as markers indicative of abnormal sleep).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use e.g. sleep latency as an additional marker in Yoshida-Armitage-Prichep, for the purpose of providing a more accurate differential diagnosis (Westbrook: Abstract).
Regarding claim 42, Yoshida-Armitage-Prichep-Westbrook teaches all the features with respect to claim 8, as outlined above. Yoshida-Armitage-Prichep-Westbrook further teaches wherein the rapid eye movement density is measured over a period of at least one minute (Westbrook: ¶¶s 0004 and 0105 describe REM density, which is defined as the number of rapid eye movements per minutes of REM sleep (see US Patent Application Publication 2007/0270393 (“Buckley”) at ¶ 0023)).

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida-Armitage-Prichep in view of non-patent publication Cadzow, J., and O. Solomon. "Linear modeling and the coherence function." IEEE transactions on acoustics, speech, and signal processing 35.1 (1987): 19-28 (“Cadzow”).
Regarding claims 46 and 47, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep does not appear to explicitly teach wherein the coherence is determined by computing a linearity of a relationship between the first and second ultradian rhythms in a selected spectral band, wherein the linearity is determined by computing a correlation coefficient for the first and second ultradian rhythms in the selected spectral band.  
Cadzow teaches that the coherence function (described in Armitage as temporal coherence) provides a mechanism for measuring the linear association existent between two time series (second paragraph of the Introduction section). Section IV describes this linearity as being determined by computing a correlation coefficient (page 23, determining coefficients from correlation functions or a correlation matrix). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine coherence in the combination by using the methods of Cadzow for the temporal coherence contemplated by Armitage (i.e., computing a linearity between the first and second ultradian rhythms of e.g. the beta bands (BCOH) as in Table 3 of Armitage, based on a correlation coefficient), for the purpose of implementing an algorithm that reduces computation time (Cadzow: last full paragraph on page 26 in the right column) and is generally more effective for the purpose than traditional methods (last two lines of the Introduction section, comparison of e.g. 7(a) with 7(d) and 8(a) with 8(d), etc.), thus characterizing linear associations between time series in an improved manner (Cadzow: Abstract).
Regarding claims 48, Yoshida-Armitage-Prichep teaches all the features with respect to claim 1, as outlined above. Yoshida-Armitage-Prichep does not appear to explicitly teach wherein the coherence is determined by modelling the first ultradian rhythm to produce a modelled process, and computing an error power between the second ultradian rhythm and the modelled process in a selected spectral band.  
Cadzow teaches using a linear model on a first time series to produce an estimate of a second time series, and calculating a residual/error component based on the estimate and a desired response of the second time series (Fig. 1(b)). The “goodness” of the model is quantified by calculating the model error (equation 2 and related description). This model error can be an error power when evaluating the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine coherence in the combination by using the methods of Cadzow for the temporal coherence contemplated by Armitage (i.e., computing a linearity between the first and second ultradian rhythms of e.g. the beta bands (BCOH) as in Table 3 of Armitage, based on an error power evaluation between an input and a desired response), for the purpose of implementing an algorithm that reduces computation time (Cadzow: last full paragraph on page 26 in the right column) and is generally more effective for the purpose than traditional methods (last two lines of the Introduction section, comparison of e.g. 7(a) with 7(d) and 8(a) with 8(d), etc.), thus characterizing linear associations between time series in an improved manner (Cadzow: Abstract).

Response to Arguments
Applicant’s arguments filed 04/15/2021 have been fully considered. The amendments with respect to the claim objection and the rejections under 35 USC 112(b) are persuasive, and the objection and rejections are accordingly withdrawn. 
The amendments and arguments with respect to the rejections under 35 USC 103 are persuasive (and the limitations added to claim 1 are supported by e.g. ¶¶s 00316-00318 of the specification as filed, which describe the breaking of the linear association (coherence) of ultradian rhythms in depression). However, a new grounds of rejection is made in further view of Armitage, which teaches evaluating coherence of ultradian rhythms in the context of depression. Therefore, all claim remain rejected in light of the prior art. 

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        

/ANDREY SHOSTAK/Examiner, Art Unit 3791